UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT

                              _______________

                                 No. 95-40147

                            (Summary Calendar)
                              _______________


                  UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                  versus

                  ORLANDO GONZALES,

                                          Defendant-Appellant.


           _______________________________________________

             Appeal from the United States District Court
                  For the Southern District of Texas
                            (B-94-CR-95-6)
           _______________________________________________

                        November 24, 1995
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      A jury convicted Orlando Gonzales of conspiracy to possess

cocaine with intent to distribute, in violation of 21 U.S.C.

§§ 846, 841(a)(1) and 841(b)(1)(A), and of aiding and abetting the

possession of cocaine with intent to distribute, in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 18 U.S.C. § 2.            Gonzales was

sentenced    to   288   months   imprisonment,     five   years    supervised

release, and a $100 special assessment.


     *
            Local Rule 47.5.1 provides: "The publication of opinions that have
no precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens on
the legal profession." Pursuant to that Rule, the Court has determined that this
opinion should not be published.
      Gonzales appeals his conviction for aiding and abetting the

possession of cocaine with intent to distribute, arguing that there

was insufficient evidence to support his conviction.           A conviction

for aiding and abetting the possession of cocaine with the intent

to   distribute   does   not   require    that   Gonzales   have   actual    or

constructive possession of the drugs.            United States v. Salazar,

958 F.2d 1285, 1292 (5th Cir.), cert. denied, ___ U.S. ___, 113 S.

Ct. 185, 121 L. Ed. 2d 129 (1992).          The jury need only find that

Gonzales' "association and participation with the venture were in

a way calculated to bring about that venture's success."                    Id.

After having carefully reviewed the record, we conclude that there

was sufficient evidence for a jury to make the required finding and

convict Gonzales of this crime.

      AFFIRMED.




                                    -2-